UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. FORM 8-K Current Report Pursuant to Section 13 or 15(D) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):April 15, 2008 CHARYS HOLDING COMPANY, INC. (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation or organization) 0-18292 54-2152284 (Commission File Number) (IRS Employer Identification No.) 1117 Perimeter Center West, Suite N415 30338 Atlanta, Georgia (Zip Code) (principal executive offices) (678) 443-2300 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: oWritten communications pursuant to Rule 425 under the Securities Act oSoliciting material pursuant to Rule 14a-12 under the Exchange Act oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act Item 2.02 Results of Operations and Financial Condition. On February 20, 2008, the registrant filed a Current Report on Form 8-K with respect to the commencement of cases (the “Chapter 11 Cases”) by the registrant and one of its subsidiaries, Crochet & Borel Services, Inc. under Chapter 11 of the Bankruptcy Code in the United States Bankruptcy Court for the District of Delaware (the “Bankruptcy Court”).The Chapter 11 Cases were commenced in the Bankruptcy Court on February 14, 2008, under Case Nos. 08-10289 and 08-10290. In connection with the Chapter 11 Cases, the registrant has filed with the Bankruptcy Court the following: · Statements of Financial Affairs of Charys Holding Company, Inc., filed with the United States Bankruptcy Court, District of Delaware, on April 15, 2008, Case No. 08-10289. · Schedules of Assets and Liabilities of Charys Holding Company, Inc., filed with the United States Bankruptcy Court, District of Delaware, on April 15, 2008, Case No. 08-10289. · Corporate Monthly Operating Report of Charys Holding Company, Inc., filed with the United States Bankruptcy Court, District of Delaware, on April 21, 2008, Case No. 08-10289. Copies of all of the above-described filings are attached hereto as exhibits to this
